.t:   • """

        AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                              Page I of l



                                                           UNITED STATES DISTRICT COURT
                                                                  SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                                               JUDGMENT IN A CRIMINAL CASE
                                                                                                    (For Offenses Committed On or After November I, 1987)
                                                            v.

                             Valentin Castro-Martinez                                               Case Number: 3:19-mj-21822

                                                                                                    Bridget Kennedy
                                                                                                    Defendant's Attorney


        REGISTRATION NO. 01706508
        THE DEFENDANT:
         IZI pleaded guilty to count(s) 1 of Complaint           ~~~---"--~~~~~~~~~~~~~~~~~~~~~~~




         D was found guilty to count(s)
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

        Title & Section                                    Nature of Offense                                                          Count Number(s)
        8:1325                                             ILLEGAL ENTRY (Misdemeanor)                                                1

         D The defendant has been found not guilty on count(s)                            ~~~~~~~~~~~~~~~~~~~




         D Count(s)                                                                                  dismissed on the motion of the United States.

                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term of:

                                                  ~TIME SERVED                               D     - - - - - - days

         IZI Assessment: $10 WAIVED IZI Fine: WAIVED
         IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the defendant's possession at the time of arrest upon their deportation or removal.
         D Court recommends defendant be deported/removed with relative,                            charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                  Monday, May 6, 2019
                                                                                                  Date of Imposition of Sentence
                                                                                                                                       ~

                                                                             iL.ED'.
                                     ···..d        //
                               ,,.,,.,.--:·,.....,~,,,..
                                                                       ~~.~ri!!i
                                                                         7
                              ;1..   '-<.:'""\
        Received                              /
                       DUSM                                                                             ORABL'E ROBERT N. BLOCK
                                                                       MAY 0 6 2019                   ITED STATES MAGISTRATE JUDGE

                                                               CLERK, U.S. Di,3TR~CT COURT
                                                             SOUTHERIJ LiS;";~iCT OF CALIFORNIA
         Clerk's Office Copyt BY                                                       DEPUTY                                                   3:19-mj-21822
